Citation Nr: 0626262	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  02-14 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Charles D. Hankey, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel 



INTRODUCTION

The veteran's record of service (DD-214) shows he has 
certified active service from October 1990 to July 1994, two 
years and 24 days of prior active service, and 11 months and 
22 days of prior inactive service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the claim on appeal.  The 
veteran subsequently timely appealed the RO's denial, and his 
case underwent appellate adjudication by the Board in 
December 2004.  The appellant appealed the December 2004 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  Following a November 2005 "Joint 
Motion for Remand" (Joint Motion), a December 2005 Court 
Order vacated and remanded the December 2004 Board decision.  
At present, the appellant's case is once again before the 
Board for appellate consideration.  However, as additional 
development is necessary prior to appellate review of the 
issue on appeal, the case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the veteran if further action is required on his part.


REMAND

As the Joint Motion noted, VA has a duty to obtain Social 
Security Administration (SSA) records when they may be 
relevant and VA has actual notice that the veteran was 
receiving SSA benefits.  See Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the RO should contact the SSA and obtain and 
associate with the claims file copies of the veteran's 
records regarding SSA benefits, including the medical records 
upon which any decision was based.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(2)(2005).

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), See 
38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§  5102, 
5103; 38 C.F.R. § 3.159(b) (2005).  Furthermore, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claims, although the ultimate 
responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 103A (West 2002); 38 C.F.R. § 
3.159(c) (2005).

The Board notes that in Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability(ies) on appeal.  As these questions are 
involved in the present appeal, proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must be 
provided that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01- 
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  The RO should obtain the veteran's 
records from the Social Security 
Administration and associate them with the 
claims file.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



